actiNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Status of the Claims
Claims 12 is amended
Claims 12,14-16 are pending

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant’s amendment is addressed by the newly cited art.


Regarding the rejection under 35 USC 103, Applicant argues:
“Applicant respectfully disagrees with this interpretation of Evans, paragraph 112 makes clear that the payment service is required to provide a data message via an API to the Central System (CS) of the invention, indicating that this is the “sole requirement or the RTE ...” In fact, it is the payment processing system that communicates the transaction to the CS in Evans, this is how the CS is initiated and begins its processing to obtain authorization for an interested party to the transaction. Therefore, any added security is known to the payment system in Evans because the payment system (RTE) is required to notify the CS of the transaction. Moreover, the RTE is said to be a variety of things all of which deal with payment system. For example, paragraph 112 indicates that the RTE is a “financial institution or merchant establishing or modifying an account such as a credit account for a customer Evans requires modification of the payment system because it relies on the payment system notifying the CS of a transaction being processed and Evans even expressly indicates that this is a requirement of the invention.
Therefore, in view of the above-noted clarifying amendments, Applicant asserts that Evans actually teaches away from the claimed invention and cannot be used in combination with the other references to rejection the claims. Moreover, Evans fails to teach the above-noted clarifying amendments.”  (Applicant’s 3/9/21 Remarks, p.4)
The examiner respectfully disagrees.
The fact that the CS of Evans is notified of the transaction does not necessarily indicate a “the third- party payment service” is aware of the security.  Presumably some kind of payment account or token must be propagated in the transaction approval process, but just because the token is communicated does not necessarily entail disclosing the security check(s) that were implemented on the way.  Also, the RTE could merely be a merchant system, and not a payment service.  The examiner understands a payment service in the context of Applicant’s specification to be some type of payment processor that pays on behalf of a consumer.  (e.g., Applicant’s specification para 0020, “Thus, security is 

Regarding Applicant’s amendment, “and payment processing for the transaction completes with the added security procedure without any modifications being required of the third-party payment service to accommodate the added security procedure during the transaction”, it is believed that Evans teaches this as well.  
Given the embodiment that Evan’s RTE could be a merchant system, this merchant system could communicate with the Central System (CS) to perform the added security check.  Subsequently, the CS “Based on the results of said interaction(s) with said plurality of parties, the central system preferably computes or otherwise derives a result, which it then preferably transmits to said second system or device from which the transaction message originated, and/or to an associated third system.”  (Evans, 0071).  Accordingly, one scenario for the added security check could be a closed loop, merchant -> CS -> merchant.  Such an added security check would not require a modification of the third party payment service.  The merchant, having participated in the extra security check, could merely pass a transaction authorization to the payment service, secure in the knowledge that the extra security check was passed.  Even assuming arguendo the CS directly communicates with a payment service, there does not appear to be any need to “modify” the payment service in any manner.  Presumably, the CS could deny the transaction following a failed security check, and not request a transaction authorization to the payment service at all.  If the security check is a success, the CS could pass a payment authorization request to the payment service formatted in a manner expected by the payment service.  The payment service would not need to know the security check occurred.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebatsch (US 8639619) in view of  Evans (US PGPUB 20040078340) in view of Stanley 20110066552
 

Regarding Claim 12, 
receiving, by the one or more processors of the POS terminal, a request to complete a transaction;
obtaining, by the one or more processors of the POS terminal a token provided by a mobile device of a consumer that is performing the transaction at the POS terminal; and
Priebatsch is directed to a payment system using a payment code provided by an intermediary.  “Representative embodiments of a server-based method of facilitating payment by a user registered with the server include, at the server, generating and storing, for the user, a code readable by a merchant device, transmitting the code to a mobile device of the user, facilitating provision of information characterizing a payment instrument from the user to a payment-processing entity without storing the data at the server, receiving, from the payment-processing entity, a token indicative of the payment instrument but not encoding data that would enable use of the instrument, associating the token with the user, receiving, from a merchant, the code and a payment amount, matching the received code to the user and retrieving the token associated with the user, and providing the token and the payment amount to the payment-processing entity to facilitate completion of a transaction between the user and the merchant.”  (Priebatsch, abstract; fig.4a).

Priebatsch does not explicitly disclose
facilitating, by the one or more processors of the POS terminal, a payment to complete the transaction by using an added security procedure enforced by a proxy based on the token being forwarded by the POS terminal to the proxy and based on a policy associated with the consumer that is enforced by the proxy, 
Evans is directed towards a system where a transaction is verified by an interested party while it is still in progress.  “A system and method for verifying, authenticating, and providing notification of a transaction, such as a commercial or financial transaction, with and/or to at least one party identified as 
wherein the added security procedure that is unknown to a third-party payment service associated with processing the payment on behalf of the consumer and the POS terminal to complete the transaction at the POS terminal.
and payment processing for the transaction completes with the added security procedure without any modifications being required of the third-party payment service to accommodate the added security procedure during the transaction
wherein the custom added security procedure is not supported by the third-party payment service 
Evans discloses that the authentication step may exist at any number of layers in a payment architecture.  “In FIG. 1, a Remote Transaction Engine [1], such as a web e-commerce server or a credit card authorization system or device, processes a transaction initiated by one or more parties. The RTE [1] may, for example, be operated by a merchant conducting remote transactions (as by Internet or by 
Given the embodiment that Evan’s RTE could be a merchant system, this merchant system could communicate with the Central System (CS) to perform the added security check.  Subsequently, the CS “Based on the results of said interaction(s) with said plurality of parties, the central system preferably computes or otherwise derives a result, which it then preferably transmits to said second system or device from which the transaction message originated, and/or to an associated third system.”  (Evans, 0071).  Accordingly, one scenario for the added security check could be a closed loop, merchant -> CS -> merchant.  Such an added security check would not require a modification of the third party payment service.  The merchant, having participated in the extra security check, could merely pass a transaction authorization to the payment service, secure in the knowledge that the extra security check was passed.  Even assuming arguendo the CS directly communicates with a payment service, there does not appear to be any need to “modify” the payment service in any manner.  Presumably, the CS could deny the transaction following a failed security check, and not request a transaction authorization to the payment service at all.  If the security check is a success, the CS could pass a payment authorization request to the payment service formatted in a manner expected by the payment service.  The payment service would not need to know the security check occurred.  

Priebatsch does not explicitly disclose
wherein the added security procedure comprises a custom added security procedure that was previously customized and registered by the consumer with the token
and the custom added security procedure added during registration by the consumer based on a combination of an amount of the transaction, a type of the transaction, an identity of the consumer, and the mobile device of the consumer.
Stanley is directed to a wallet authentication system.  (Stanley, abstract).  Stanley discloses that the consumer can set up additional security procedures based on amount, type and identity.  (“As shown, the analysis component 106 can include a challenge/response component 302 and a verification component 304. In operation, the challenge/response component 302 can select an appropriate challenge/response based upon a preference, policy or inference. For instance, a user can set the challenge/response questions which will be rendered for identification. By way of example, challenges/responses can range from entry of a PIN, mother's maiden name, favorite food, license plate number, or the like. As well, selection of appropriate questions can be triggered or presented based upon user identity, type of transaction, amount of withdrawal or the like. Essentially, logic can be built-in which manages selection.”,  Stanley 0037).   The security procedure can be set using the customer’s mobile device.  (“Turning now to FIG. 7, a process flow of a methodology that facilitates setting user preferences/policies in accordance with aspects is shown. At 702, a UI can be rendered to a user. As described herein, this UI can be rendered by way of an online (e.g., Internet, intranet) site, an ATM, a kiosk, a mobile phone applet, etc. A user can interact with the UI and input(s) can be received at 704. For example, a user can specify challenges and correct responses. Additionally, a user can specify transfer amounts to place into an ‘electronic wallet’ account which is accessible by way of a card-less transaction.”, Stanley, para 0051)



Regarding Claim 14, Priebatsch, Evans, and Stanley disclose the method of claim 12.

wherein obtaining the token further includes forwarding the token to the proxy that resolves payment details based on the token, the proxy interacting with a third-party payment service to obtain the payment.
See prior art rejection of claim 12 regarding Priebatsch.


Regarding Claim 15, Priebatsch, Evans, and Stanley disclose the method of claim 12.
wherein receiving further includes prompting the consumer to enter security information associated with the request.
See prior art rejection of claim 12 regarding Stanley


Regarding Claim 16, Priebatsch, Evans, and Stanley disclose the method of claim 12.

wherein receiving further includes asking the consumer to register security information associated with the request.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687